UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2674



JAMES F. JONES,

                                            Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-94-
3540-MJG)


Submitted:   November 30, 1995            Decided:   March 19, 1996


Before WIDENER, HALL, and NIEMEYER, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James F. Jones, Appellant Pro Se. Victor Jerry Pane, Jr., SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his complaint under Fed. R. Civ. P. 12(b)(6) for failure to state

a claim upon which relief can be granted and on grounds of res

judicata. Our review of the record and the district court's opinion

adopting the recommendation of the magistrate judge discloses no
reversible error. Accordingly, we affirm on the reasoning of the

district court. Jones v. Chater, No. CA-94-3540-MJG (D. Md. Aug.
23, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2